Citation Nr: 1131224	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-09 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for a chronic low back strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 10 percent evaluation for the Veteran's service-connected chronic low back strain.

The Board also observes that the Veteran stated in his November 2006 notice of disagreement that he was concerned about his hepatitis, which was noted at the time of his discharge.  He stated that he experienced other symptoms that he believed were associated with his hepatitis, including frequent fatigue, depression, intermittent disorientation, and irritability.  The Veteran was denied service connection for residuals of hepatitis in a July 1972 rating decision, and he did not file an appeal with regard to the claim.  It is unclear as to whether he intended to file an application to reopen the claim in his November 2006 statement.  Nevertheless, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue of whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis is referred to the AOJ for appropriate action.  See 38 C.F.R. § 20.200 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran was afforded a VA examination in June 2006 in connection with his claim for an increased evaluation.  However, the evidence indicates that the Veteran's service-connected chronic low back strain may have worsened since that examination.  In this regard, the Veteran indicated in his April 2008 VA Form 9 that he continued to experience pain and limitations to his lumbar spine.  His representative observed that statement in a July 2011 brief and  noted that the most recent examination was performed in June 2006,  which was over five years ago.  He specifically requested that the claim be remanded for an additional VA examination to ascertain the Veteran's current symptomatology.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the June 2006 VA examiner noted that the Veteran experienced discomfort with spinal motion, and he recorded the ranges of lumbosacral spinal motion.  However, he did not address whether there was any excess fatigability, incoordination, or weakness.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected chronic low back strain.

The Board further notes that the claims file does not contain any treatment records dated after October 1990.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected chronic low back strain.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from October 1990 to the present.  

2.  After completing the above actions, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected chronic low back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected low back disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and indicate whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify all neurological manifestations of the disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



